Citation Nr: 9923891	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  96-51 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) for a myocardial infarction as a result of 
VA treatment.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  

In a March 1998 decision, the Board denied the veteran's 
claim on the basis that the claim was not well grounded.  The 
veteran appealed this denial to the United States Court of 
Appeals for Veterans Claims (Court), and, in January 1999, 
the appellant and the Secretary of the Department of Veterans 
Affairs (Secretary) filed a Joint Motion for Remand and for a 
Stay of Proceedings (Joint Motion).  Subsequently, in a 
January 1999 order, the Court vacated the Board's prior 
decision and remanded the case back to the Board.


REMAND

In their January 1999 Joint Motion, the appellant and the 
Secretary indicated that the appellant's claim was well 
grounded and that, as such, records of the appellant's stay 
at Northwestern Memorial Hospital in May 1990, which were 
noted in VA medical records from May 1990, should be obtained 
and associated with the claims file.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1993).  Also, the appellant and the Secretary noted 
in their Joint Motion that "[t]he Board should determine on 
remand whether the span of treatment at Northwestern Memorial 
Hospital was awarded under any of the laws administered by 
the Secretary such that could be compensated under 38 U.S.C. 
§ 1151."  Joint Motion at 3.

Additionally, the appellant and the Secretary noted in their 
Joint Motion that, since there is medical evidence in the 
record supporting the conclusion that the appellant had a 
myocardial infarction while undergoing leg surgery, the Board 
must issue "reasons and bases discussing that evidence and 
explaining the Board's treatment of that evidence."  In this 
regard, the Board observes that the appellant has not been 
afforded a VA examination addressing the etiology of the 
myocardial infarction.  Such an examination would be helpful 
and should be afforded before the Board reaches a decision on 
this case.  See 38 U.S.C.A. § 5107(a) (West 1991); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to fully comply with 
the Order of the Court, it is the Board's opinion that 
further development of the case is necessary.  Accordingly, 
this case is REMANDED for the following action:

1.  After requesting the veteran to 
complete the necessary authorization, the 
RO should obtain and associate with the 
claims file complete records from 
Northwestern Memorial Hospital pertaining 
to the veteran's hospitalization at that 
facility in May 1990, including any 
available information regarding whether 
the hospital stay was authorized and/or 
paid for by the VA.  

2.  The RO should determine whether the 
span of treatment at Northwestern 
Memorial Hospital in May 1990 was awarded 
under any of the laws administered by the 
Secretary such that could be compensated 
under 38 U.S.C. § 1151.  

3.  The RO should afford the veteran an 
examination to determine the etiology, 
nature, and extent of his myocardial 
infarction.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is request to 
review all pertinent medical records 
associated with the claims file and offer 
an opinion as to whether it is at least 
as likely as not that the veteran 
incurred additional disability, including 
a myocardial infarction, as a result of 
VA treatment.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (1998), copies of all pertinent 
medical records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


